Case 4:19-cv-11905-MFL-APP ECF No. 57, PageID.2603 Filed 11/23/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

KEVIN LINDKE,

      Plaintiff,                                    Case No. 19-cv-11905
                                                    Hon. Matthew F. Leitman
v.

HON. CYNTHIA A. LANE, et al.,

     Defendants.
__________________________________________________________________/
     ORDER DIRECTING THE PARTIES TO HOLD ALL FILINGS IN
       ABEYANCE UNTIL FURTHER ORDER OF THE COURT

      On October 30, 2020, Defendant Judge Cynthia A. Lane filed a motion to add

additional legal argument in support of her pending motion to dismiss. (See Lane

Mot., ECF No. 52.) The Court granted the motion and ordered Plaintiff Kevin

Lindke to respond to the additional legal argument presented by Judge Lane within

30 days. (See Dkt.) Lindke has now filed a motion asking the Court to vacate that

order and to deny Judge Lane the ability to raise her new legal argument. (See Lindke

Mot., ECF No. 55.)

      The Court will hold an on-the-record video status conference in this action to

discuss the motions on Monday, November 30, 2020, at 9:30 a.m. Until further

order of the Court following that conference, the parties shall not make any

additional filings in this case. All pending deadlines (including Lindke’s deadline

to file a response to Judge’s Lane’s additional legal argument and Judge Lane’s
                                       1
Case 4:19-cv-11905-MFL-APP ECF No. 57, PageID.2604 Filed 11/23/20 Page 2 of 2




deadline to respond to Lindke’s motion to vacate) will be held in abeyance. The

Court will set new dates for the responses, if necessary, following the November 30,

2020, status conference.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: November 23, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on November 23, 2020, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         2
